228 S.W.3d 602 (2007)
In re K.N.H. and J.D.H., Plaintiffs.
Nancy G. Surber and Larry W. Surber, Respondents,
v.
Jerry W. HOOD, Appellant.
No. WD 67648.
Missouri Court of Appeals, Western District.
July 10, 2007.
John B. Harriman, Lexington, MO, for appellant.
Edward B. McInteer, Marshall, MO, for plaintiffs.
George L. Stafford, Slater, MO, for respondent.
*603 Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM.
William Hood ("Father") appeals from a judgment entered in the Circuit Court of Saline County terminating his parental rights to K.N.H. and J.D.H. and granting a petition filed by the children's mother, Nancy Surber ("Mother"), and her current husband, Larry Surber ("Stepfather"), to adopt those children. After a thorough review of the record, we conclude that the judgment is supported by the evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).